Per Curiam.

It appearing that the injunction suit was appealed on questions of law and fact to the Court of Appeals which rendered judgment in favor of the board, denying an injunction and remanding the cause for enforcement of the judgment, that, on appeal to this court, the judgment of the Court of Appeals was reversed and the cause remanded to that court for issuance of the injunction (Sterkel v. Mansfield Board of Education, 172 Ohio St., 231), and that the questions presentéd by this mandamus action have thus become moot, the cause is dismissed.

Cause dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Herbert, J., not participating.